DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: forming the semi-solidified molten metal via dispersing solidified nuclei (see Applicant’s Specification paragraphs [0018]-[0022]). Applicant’s invention is drawn to a method of manufacturing semi-solidified molten metal, however, the method omits the steps which transition the molten metal into semi-solidified molten metal. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, how can the entire region of the surface of the inserted probe be exposed from the molten metal and be extracted so that at least part of the region of the .

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
inserting the extracted probe again into the molten metal.

The closest art of record is Wannasin et al. (WO 2015/174937 A1; listed in the IDS filed 16 October 2020).
Wannasin teaches:
continuously discharging inert gas from a probe, and inserting the probe into molten metal held at a temperature that is higher than a temperature of the probe and that is equal to or higher than a liquidus-line temperature (see 6:6-14 and Fig. 1); and


Wannasin fails to teach inserting the extracted probe again into the molten metal, and without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art to do so.

Claim 2 (insofar as definite): Depends directly from claim 1.

Response to Arguments
Applicant's arguments filed 30 July 2021 have been fully considered but they are not persuasive.
On page 3 of the remarks, Applicant argues that the amendment to claim 1 to recite the step of “at least partially solidifying the molten metal that comes into contact with the extracted probe that is again inserted into the molten metal” and further to include that the method comprises “continuously discharging inert gas” overcomes the previous 35 USC §112(b) or 35 USC §112 (pre-AIA ), second paragraph rejection.
The Examiner finds these arguments unpersuasive as the amendments to claim 1 still omit essential steps to transition the molten metal into semi-solidified molten metal. The omitted steps are: forming the semi-solidified molten metal via dispersing solidified nuclei (see Applicant’s Specification paragraphs [0018]-[0022]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


9 September 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735